PER CURIAM.
The test to be utilized with respect to restraints on alienation is the test of reasonableness. Iglehart v. Phillips, 383 So.2d 610, 614 (Fla.1980). The validity or invalidity of a restraint depends on its long-term effect on the improvement and marketability of the property. Id. Here, the contract was not an unreasonable restraint on the alienation of the property since it did not have a long-term effect on the improvement and marketability of the property.
AFFIRMED.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.